DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/). Regarding Claim 1, Kraus teaches the first and third-fifth elements of the claim, hereinafter (1), (1ii), (1iii), and (1iv) respectively, but does not teach the second element, hereinafter (1i). Electrek teaches (1i). Kraus teaches
(1), a drivetrain for a vehicle (Kraus Fig. 1, below; Kraus Paragraph 1: “The present disclosure relates to drivetrain components and a system of connecting various drivetrain components.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kraus
(1ii), at least one constant velocity joint (Kraus Fig. 1, above; Kraus Paragraph 7: “a first constant-velocity joint 20 may connect the output of the transmission 16 to a driveshaft 22.”).
(1iii), an axle differential (Krause Fig. 1, above; Kraus Paragraph 7: “The driveshaft 22 may then be connected to a differential 24”).
 (1iv), the electric motor being connected or connectable to the axle differential via the at least one constant velocity joint (Kraus Fig. 1, above; Kraus Paragraph 8: “Referring to FIG. 1, a schematic diagram representative of a vehicle and a vehicle powertrain is illustrated. The powertrain includes power generating components (i.e., engines or electric motors) and the drivetrain.”; Paragraph 8: “although an engine 14 is shown to be the power generating component of the powertrain 12, other power generating components (i.e., electric motors or fuel cells) may be used in place of or in addition to (such as with hybrid vehicles) the engine 14.”).
	As indicated above, Kraus does not teach (1i). Electrek teaches an electric motor with a maximum output torque of at least 4,000 Nm (Electrek Paragraph 5: “Lithium Storage GmbH and Kuhn Schweiz AG…replaced the diesel engine with a synchronous electric motor capable of 590kW (800hp) of continuous power and up to 9,500 Nm torque.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of Kraus to provide an electric motor with at least 4,000 Nm as taught by Electrek. Doing so would provide the required “amount of energy required to move this [vehicle]” and would enable the vehicle “to actually gain energy on its way down [into the mine, given] regenerative braking” as recognized by Electrek (Paragraphs 4 and 7 respectively).
	Regarding Claim 2, Kraus teaches a vehicle drivetrain but does not teach output torque. Electrek teaches that the maximum output torque of the electric motor is at least 7,000 Nm. See rejection for (1i), above.
Regarding Claim 7, Kraus teaches that the electric motor is connected to a drive shaft via a first constant velocity joint and wherein the driveshaft is connected to the axle differential via a second constant velocity joint (Kraus Fig. 1, above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/) and further in view of Schakel (US 5927422 A). Regarding Claim 3, the combination of Kraus and Electrek teaches a vehicle drivetrain having a constant velocity joint but does not teach a drive ratio. Schakel teaches that the at least one constant velocity joint is connected to a drive axle via the axle differential, wherein a speed ratio between the constant velocity joint and the drive axle is at least 5:1 (Schakel Paragraph 7: “an axle ratio ranging from two (2) to ten (10) represents the majority of vehicles”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus and Electrek to specify a minimum speed ratio of 5:1 as taught by Schakel. While Schakel does not explicitly specify a speed ratio of 5:1, it should be noted that specifying a speed ratio on the same order of magnitude as the claimed invention is common in the art. Doing so would provide a mechanical advantage that would enable the differential to direct a greater amount of the engine's available torque to the drive axles. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/), further in view of Schakel (US 5927422 A), and further in view of Curbed (https://archive.curbed.com/2017/9/19/16332308/electric-vehicle-dump-truck-e-dumper). Regarding Claim 4, Kraus teaches the first element of Claim 4, hereinafter (4), but does not teach the second element, hereinafter (4i). Curbed teaches (4i). Kraus teaches
(4), the drive axle comprises a first half axle connected to a first drive wheel with a first drive wheel tire and a second half axle connected to a second drive wheel with a second drive wheel tire (Kraus Fig. 1, above; Kraus Paragraph 7: “The differential may then be connected to the driving wheels 18 by half shafts 28.”)
	As indicated above, Kraus does not teach element (4i). Curbed teaches
	(4i), a diameter of the first drive wheel tire and the second drive wheel tire is at least 0.60 m (Curbed Paragraph 1: “The tires are taller than most humans (6-foot-6)…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus, Electrek, and Schakel to provide a tire diameter of at least 0.60 m as taught by Curbed. While Curbed does not explicitly indicate a minimum tire diameter, it should be noted that the benefits of using tire diameters on the same order of magnitude as the claimed invention are well known in the art. Using larger diameter tires could increase vehicle ground clearance, decrease vehicle body/suspension harshness when transiting depressions/dips, increase sidewall length for better lateral traction, and enable the inclusion of deeper treads, as would be recognized by a person having ordinary skill in the art. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
	Regarding Claim 13, Kraus teaches a vehicle drivetrain but does not teach unladen vehicle weight. Curbed teaches that an unladen weight of the vehicle is at least 15 tons (Curbed Paragraph 1: “With a weight clocking in at 45 tons…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus and Electrek to provide a 15-ton unladen weight as taught by Curbed. It should be noted that specifying a vehicle weight on the same order of magnitude of the claimed invention is common in the art. Doing so could increase vehicle stability, moderate power application/delivery, increase vehicle momentum, and counterbalance loads while dumping/lifting, as would be recognized by a person having ordinary skill in the art. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/) and further in view of Li et al. (CN 108674179 A) (hereinafter “Li”). Regarding Claim 5, the combination of Copeland and Considine teaches a vehicle drivetrain with an axle differential but does not teach a two-stage transmission. Li teaches that the electric motor is connected or connectable to the axle differential via a maximum two-stage transmission (Li “Example 1” Paragraph 16: “In this embodiment, the gearbox is provided with two-stage transmission gear pair…”). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus and Electrek to provide a maximum two-stage transmission as taught by Li. It should be noted that specifying a transmission having a maximum of two stages is common in the art. Doing so would reduce frictional losses present in higher stage transmissions, reduce excessive noise present in higher stage transmission, and limit packaging complications of higher stage transmissions, as would be recognized by a person having ordinary skill in the art. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/) and further in view of Rice et al. (US 2730212 A) (hereinafter “Rice”). Regarding Claim 6, the combination of Kraus and Electrek teaches a vehicle drive train with a constant-velocity joint but does not teach a speed ratio. Rice teaches that a speed ratio between the rotor of the electric motor and the at least one constant velocity joint is 1:1 or at least 1:1 (Rice Paragraph 75: “said rotor being connected directly to said driving member to couple said rotor at a one-to-one transmission ratio to said driving member...”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus and Electrek to provide a speed ratio greater than or equal to 1:1 as taught by Rice. It should be noted that specifying speed ratios of 1:1 is common in the art. Doing so would maintain the same torque and speed values between the rotor and the constant velocity joint as would be recognized by a person having ordinary skill in the art.  It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/) and further in view of Copeland (US 20150075897 A1). 
	Regarding Claim 8, the combination of Kraus and Electrek teaches a vehicle drivetrain but does not teach driveshaft telescopic arms. Copeland teaches that the driveshaft comprises a first telescopic arm and an at least sectionally tubular second telescopic arm, wherein the first telescopic arm is at least partially accommodated in the second telescopic arm and the first telescopic arm and the second telescopic arm are movable relative to each other along a longitudinal axis of the drive shaft in order to adjust a length of the drive shaft (Copeland Figs. 1A and 1, below; Copeland Paragraph 20: “the driveshaft includes…a slip yoke assembly 100 for coupling the transmission to the differential.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Copeland

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Copeland
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus and Electrek to provide a telescoping driveshaft as taught by Copeland. Doing so would  “allow for changes in axial length due to, for example, movement of differential relative to transmission.” as recognized by Copeland (Paragraph 20).
	Regarding Claim 9, the combination of Kraus and Electrek teaches a vehicle drivetrain but does not teach a spline connection. Copeland teaches that the first telescopic arm and the second telescopic arm are connected to one another in a rotationally fixed manner by a splined connection (Copeland Fig. 1, above; Copeland Paragraph 0004: “…splined component to transmit torque from one rotating shaft to another rotating shaft via the mating splines.”; Paragraph 0025: “yoke shaft 102 and splined sleeve 104 are designed and configured with complementary features that facilitate torque transmission and relative axial movement and may also improve vibrational performance. Illustrated shaft 102 and sleeve 104 include splined joint 202 comprising an external spline 124 formed in an outer surface of shaft 102 that is configured and dimensioned to mate with an internal spline 126 formed in an inner wall of sleeve 104.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle driveshaft of the combination of Kraus and Electrek to provide a splined connection as taught by Copeland. As such, “The mating splines…prevent angular misalignment and resist bending forces between the driving and driven components” as recognized by Copeland (Paragraph 0004).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 10138943 B2) (hereinafter “Kraus”) in view of Electrek (https://electrek.co/2017/09/17/electric-dumper-truck-worlds-largest-ev-battery-pack/) and further in view of Conger et al. (US 8690690 B2) (hereinafter “Conger”). Regarding Claim 10, the combination of Kraus and Electrek teaches a vehicle drivetrain having constant velocity joints but does not teach an H-Shaped flange. Conger teaches that the electric motor is connected to the first constant velocity joint via a first H-shaped flange (Conger Figs. 1 and 13, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Conger Fig. 1

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Conger
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drivetrain of the combination of Kraus and Electrek to provide an H-Shaped flange as taught by Conger. As such, the flange “can additionally function as a debris deflector that protects an oil seal associated with the component of the vehicle” as recognized by Conger (Paragraph 45). 
	Regarding Claim 11, the combination of Kraus and Electrek teaches a vehicle drivetrain having constant velocity joints but does not teach an H-Shaped flange. Conger teaches that the second constant velocity joint is connected to the axle differential via a second H-shaped flange (Conger Figs. 1 and 13, above; Conger Paragraph 25: “At least one of the universal joints 42 is a constant velocity joint, but in the example provided, each of the universal joints is a constant velocity joint. The discussion below will focus on the universal joint (constant velocity joint) 42 that is disposed on an end of the propshaft member 40 proximate the axle assembly 22, but it will be appreciated that the other universal joint (constant velocity joint) 42 could be configured in a similar manner.”). See rejection for Claim 10, above.
Regarding Claim 12, the combination of Kraus, Electrek, and Copeland teaches a vehicle drivetrain having an H-Shaped flange but does not teach pinion or ring gears. Conger teaches that the second constant velocity joint is connected via the second H-shaped flange to a pinion which is in engagement with a ring gear of the axle differential (Conger Paragraph 26: “The rear axle assembly 22 can comprise an axle housing 50, an input pinion 52, a ring gear 54, a differential assembly 56, and a pair of axle shafts 58. The input pinion 52 can be mounted for rotation in the axle housing 50 about a first axis (generally coincident with the longitudinal axis of the vehicle 10) and can be meshingly engaged with the ring gear 54 to drive the ring gear 54 about a second axis that is perpendicular to the first axis. The differential assembly 56 can be any type of differential assembly… the differential assembly 56 can include a case (not specifically shown), which can be coupled to the ring gear 54 for rotation therewith…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle drive train having a constant-velocity joint of the combination of Kraus and Electrek to specify a connection between an H-Shaped flange and a pinion as taught by Conger. As such, the flange “can additionally function as a debris deflector that protects an oil seal associated with the component of the vehicle” as recognized by Conger (Paragraph 45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618